Exhibit 10.1

 

[image_001.jpg] 

 



TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement ("Agreement"), dated as of January 17,
2020 is made and entered into by and between Lantronix, Inc., and its
subsidiaries ("Lantronix"), and Kevin Yoder ("Executive").

 

Recitals

 

A.       Executive notified Lantronix of Executive’s intent to retire from his
employment with the Company effective as of January 31, 2020 (the “Original
Retirement Date”).

 

B.       Executive desires to provide transition services to Lantronix and
remain eligible for certain compensation in connection with such services and
Lantronix would like to receive transition services in Executive’s areas of
expertise to assist the Company in transitioning Executive’s duties and
responsibilities.

 

C.     In order to facilitate such services, Executive and Lantronix have agreed
that, instead of the Original Retirement Date, Executive’s employment with the
Company is now intended to end effective upon July 31, 2020 (the “Planned
Separation Date”); and

 

D.       Lantronix and Executive do not anticipate that there will be any
disputes between them or legal claims arising out of Executive’s separation from
employment, but nevertheless, desire to ensure a completely amicable parting and
to settle fully and finally any and all differences or claims that might arise
out of Executive the employment relationship and termination thereof.

 

Agreement

 

1.           Separation Date. Lantronix and Executive agree that Executive’s
employment with the Company shall not end on the Original Retirement Date but
instead, shall end effective as of the Planned Separation Date (the Planned
Separation Date and/or the date Executive’s employment with the Company actually
occurs shall be referred to herein as, the “Separation Date”).

 

2.           Resignation as Officer. Effective as of the end of the business day
on the Original Retirement Date, Executive shall cease to constitute an officer
of the Company. Executive hereby agrees to execute such additional documents
determined necessary or appropriate by the Company to effect Executive’s
resignation as an officer of the Company and any of its subsidiaries, provided,
that any such documents shall be consistent with the terms of this Agreement.

 

3.           Effective Date. This Agreement shall not become effective until the
eighth (8th) day after Executive and Lantronix execute this Agreement. Such date
shall be the “Effective Date” of this Agreement.

 

 

 



 1 

 

 

4.           Benefits During Transition.

 

(A)       In exchange for the transition services provided during the Transition
Period (as defined below), the general release of claims and other good and
valuable consideration, Lantronix agrees to make to the Executive the following
payments (the “ Payments”): (a) Salary continuation payments at his current base
salary rate paid in biweekly installments consistent with Lantronix’ existing
payroll practices starting on the first regular payroll date following the
Effective Date of this Agreement through the Separation Date; (b) $46,631.66
payable in a lump sum within 53 days of the Effective Date; plus (c) $35,000
payable on the next payroll after the Separation Date. The Payments shall be
subject to all standard payroll deduction and will cover withholdings for taxes
including federal and state income taxes. Executive acknowledges that Executive
is not entitled to receive the Payments unless Executive executes and does not
revoke this Agreement, and that no payments due to Executive hereunder shall be
made or begin before the Effective Date. In the event that executive becomes
deceased during the Transition Period, any payments under this Section A not
previously made to Executive shall be paid in full to his estate.

 

(B)       Executive will be paid out for all accrued vacation as of the Original
Retirement Date vacation days shall not accrue during the Transition Period.
Executive shall also be paid any unpaid expenses incurred in connection with his
Employment through the Original Retirement Date as well as any pre-approved
expenses incurred during the Transition Period.

 

(C)       From the end of the working day on the Original Retirement Date
through the Separation Date (the “Transition Period”), Executive shall remain
employed by the Company and shall be available to provide at least thirty
(30) hours per week of transition services in Executive’s areas of expertise and
work experience and responsibility (the “Transition Services”). During the
Transition Period, Executive will not be required to regularly report to the
Company’s offices but agrees to make himself available, including to come into
the Company’s offices, upon reasonable notice by the Company. Executive’s title
during the Transition Period shall be Special Advisor and shall continue to be a
“Service Provider” of the Company as defined in the Amended and Restated 2010
Stock Incentive Plan, as amended (the “2010 SIP”). Accordingly, in accordance
with the terms of the 2010 SIP, Executive’s awards under the 2010 SIP shall
continue to vest during the Transition Period, and the post-termination exercise
period for the such awards shall be extended through 90 days after the end of
the Consulting Period.

 

(D)       During the Transition Period, Executive will continue to be eligible
to receive the following benefits provided prior to the Separation Date (subject
to Executive continuing to make required Executive contributions) (a) medical,
dental, and vision insurance coverage; (b) Executive shall be able to continue
to contribute to the Company’s 401K Plan; and (c) flexible spending accounts.

 

(E)        Except as set forth herein, Executive will not be eligible for any
other payments from Lantronix, including payments under the Lantronix
Performance Bonus Plan or any other bonus plan and all payments hereunder
constitute any and all payments due to Executive in connection with his
employment and the separation form the Company.

 

 

 

 



 2 

 

 

3.       General Release of Claims.

 

(A)       In exchange for the consideration provided in this Agreement,
Executive and Executive’s heirs, executors, representatives, agents, insurers,
administrators, successors and assigns (collectively the "Releasors")
irrevocably and unconditionally fully and forever waive, release and discharge
Lantronix, its subsidiaries and other corporate affiliates and each of their
respective Executives, officers, directors, owners, shareholders and agents
(collectively referred to herein as, the “Released Parties”) from any and all
claims, demands, actions, causes of actions, obligations, judgments, rights,
fees, damages, obligations, liabilities and expenses (inclusive of attorneys'
fees) of any kind whatsoever, whether known or unknown, (collectively "Claims"),
including, without limitation, any Claims under any federal, state, local or
foreign law, that Releasors may have, have ever had or may in the future have
arising out of, or in any way related to (i) Executive's hire, benefits,
employment, termination or separation from employment with Lantronix and (ii)
any actual or alleged act, omission, transaction, practice, conduct, occurrence
or other matter that existed or arose on or before, and including, the date of
Executive’s execution of this Agreement, including, but not limited to (A) any
claims under Title VII of the Civil Rights Act, as amended, the Americans with
Disabilities Act, as amended, the Equal Pay Act, as amended, the Executive
Retirement Income Security Act, as amended (with respect to unvested benefits),
the Civil Rights Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, the Age Discrimination in Employment Act, as
amended, the California Fair Employment and Housing Act, as amended, and/or any
other Federal, state or local law (statutory, regulatory or otherwise) that may
be legally waived and released and (B) any tort and/or contract claims,
including, but not limited to, any claims of wrongful discharge, defamation,
emotional distress, tortious interference with contract, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm. However, this
general release of claims excludes, and Executive does not waive, release or
discharge any (i) right to file an administrative charge or complaint with the
Equal Employment Opportunity Commission or other administrative agency; (ii)
claims under state workers' compensation or unemployment laws; (iii)
indemnification rights Executive has against Lantronix, and/or (iv) any other
claims that cannot be waived by law.

 

(B)       In further consideration of the payments and benefits provided to
Executive by this Agreement, the Releasors hereby unconditionally release and
forever discharge the Released Parties from any and all Claims that the
Releasors may have as of the date Executive signs this Agreement arising under
the Age Discrimination in Employment Act (ADEA), as amended. By signing this
Agreement, Executive hereby acknowledges and confirms that: (i) in connection
with Executive's termination of employment, Executive has been advised by
Lantronix to consult with an attorney of Executive’s choice before signing this
Agreement to have the attorney explain the terms and effect of signing this
Agreement, including Executive's release of claims under the ADEA, and that
Executive has in fact consulted with an attorney; (ii) Executive was given no
less than 45 days to consider the terms of the Agreement and consult with an
attorney of Executive’s choice; (iii) Executive is providing this release in
exchange for consideration in addition to that which Executive is already
entitled; (iv) Executive understands that Executive has seven (7) days from the
date of signing this Agreement to revoke the release in this paragraph by
providing Lantronix with a written notice of Executive's revocation of the
release and waiver contained in this paragraph; (vii) Executive understands that
the release contained in this paragraph does not apply to rights and claims that
may arise after the date on which Executive signs this Agreement and (viii)
Executive knowingly and voluntarily accepts the terms of this Agreement.

 

(C)       Executive hereby covenants and agrees not to file, commence or
initiate any suits, grievances, demands or causes of action against the Released
Parties based upon or relating to any of the claims released pursuant to this
Agreement. If Executive breaches this covenant not to sue, Executive hereby
agrees to pay all of the reasonable costs and attorneys’ fees actually incurred
by the Released Parties in defending against such claims, demands or causes of
action, together with such and further damages as may result, directly or
indirectly, from that breach. Moreover, Executive agrees that Executive will not
persuade or instruct any person to file a suit, claim or complaint with any
state or federal court or administrative agency against the Released Parties. In
accordance with 29 C.F.R. § 1625.23(b), nothing in this covenant not to sue is
intended to preclude Executive from challenging the validity of this Agreement
under the OWBPA, 29 U.S.C. § 626(f), with respect to claims under the ADEA, and
Lantronix shall not be entitled to recover any consideration paid under this
Agreement, damages or its attorneys’ fees and costs resulting from such
challenge.

 

 

 

 



 3 

 

 

(D)       Nothing in this Agreement shall interfere with Executive’s right to
file a charge, cooperate or participate in an investigation or proceeding
conducted by, or provide information to, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or other federal
or state regulatory or law enforcement agency.

 

(E)       This Release shall be a release of all claims, whether known or
unknown, and Executive hereby expressly waives and release all rights reserved
to Executive by Section 1542 of Civil Code of the State of California, which
states as follows:

 

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

 

(F)       Executive understands and acknowledges that the significance and
consequence of the foregoing waiver of Section 1542 of the Civil Code is that
even if Executive should eventually suffer damages from Lantronix (including,
but not limited to, as arising out of Executive’s employment with Lantronix),
Executive will not be permitted to make any claim whatsoever for those damages.
Furthermore, Executive acknowledges and understands that Executive intends such
consequences even as to claims for injury or damages that may exist as of the
date for this Agreement but which Executive does not know exists, and which, if
known, would materially affect Executive's decision to execute this Agreement.
Executive further acknowledges and understands that the foregoing release is
operative regardless of the reasons for Executive’s lack of knowledge of such
claims (whether the lack of knowledge is a result of ignorance, oversight,
error, negligence, or any other cause, and regardless of whether such cause is
through no fault of Executive or through the fault of Lantronix).

 

4.       Executive Representations. Executive specifically represents, warrants
and confirms that: (a) throughout Executive’s employment, Executive was fully
paid all amounts due from Lantronix and appropriately compensated for all hours
worked in accordance with the Fair Labor Standards Act and other applicable law,
if any; (b) throughout Executive’s employment, Executive has been provided with
all leave to which Executive was entitled under Lantronix’ policies and
applicable law; (c) Executive has no claims, complaints or actions of any kind
filed against the Released Parties with any court of law, or local, state or
federal government or agency; (d) Executive has not engaged in, is not aware of,
or has fully disclosed to Lantronix, any matters for which Executive was
responsible or which came to Executive’s attention as an Executive of Lantronix
that might give rise to, evidence, or support any claim of illegal conduct,
regulatory violation, unlawful discrimination, or other cause of action against
Lantronix.

 

5.       No Admission of Wrongdoing or Liability. Nothing contained in this
Agreement shall constitute, or be construed as or is intended to be an admission
or an acknowledgment by Lantronix or the Released Parties of any wrongdoing or
liability, all such wrongdoing and liability being expressly denied.

 

6.       Confidentiality. Executive agrees to maintain absolute confidentiality
and secrecy concerning the terms of this Agreement and will not reveal, or
disseminate by publication in any manner whatsoever this document or any matters
pertaining to it to any other person except Executive’s immediate family
members, legal advisors, financial planners, or tax preparers who are also bound
by this confidentiality provision, or as required by legal process.

 

7.       Continuing Obligations. Executive acknowledges and agrees to comply
with Executive’s continuing obligations under the Employment, Confidential
Information, and Invention Assignment Agreement between Executive and Lantronix
(the “Confidentiality Agreement”), including but not limited to Executive's
obligations not to use or disclose, at any time, any trade secret, confidential
or proprietary information of the Company.

 

 

 

 



 4 

 

 

8.       Non-Disparagement. Executive and Lantronix each agree not to make any
statements, written or verbal, or cause or encourage others to make any
statements, written or verbal, including but not limited to any statements made
via social media, on websites or blogs, that defame, disparage or in any way
criticize the personal or business reputation, practices, or conduct of the
other party or any of the Released Parties. This Section does not, in any way,
restrict or impede either party from exercising protected rights to the extent
that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. The Executive
shall promptly provide written notice of any such order to Lantronix’ General
Counsel and Vice President of Human Resources.

 

9.       Lantronix Property. On or before the Separation Date, Executive must
return all company property, including identification cards or badges, access
codes or devices, keys, credit cards, electronically stored documents or files,
physical files and any other company property in Executive's possession.
Executive further represents that Executive has not copied, printed or caused to
be copied or printed out any documents or other material originating with or
belonging to Lantronix. Notwithstanding the foregoing Executive shall keep his
laptop computer and mobile phone (currently in his name) provided that all
Company Data shall be removed by Executive prior to the Separation Date

 

10.     Cooperation. The parties agree that certain matters in which Executive
has been involved during Executive’s employment may necessitate Executive's
cooperation with Lantronix in the future. Accordingly, for a period of six
months following the Separation Date, to the extent reasonably requested by
Lantronix, Executive shall cooperate with Lantronix in connection with matters
arising out of Executive's service to Lantronix; provided that, Lantronix shall
make reasonable efforts to minimize disruption of Executive's other activities.
Lantronix shall reimburse Executive for reasonable expenses incurred in
connection with such cooperation.

 

11.     Knowing and Voluntary Acknowledgement. Executive specifically agrees and
acknowledges that: (a) Executive has read this Agreement in its entirety and
understands all of its terms; (b) Executive has been advised of and Executive’s
right to, and provided an opportunity to, consult with Executive’s attorney
prior to executing this Agreement; (c) Executive knowingly, freely and
voluntarily assents to all of its terms and conditions including, without
limitation, the waiver, release and covenants contained herein; (d) Executive is
executing this Agreement, including the waiver and release, in exchange for good
and valuable consideration in addition to anything of value to which Executive
is otherwise entitled; (e) Executive is not waiving or releasing rights or
claims that may arise after Executive’s execution of this Agreement; and that
(f) Executive understands that the waiver and release in this Agreement is being
requested in connection with the cessation of Executive’s employment with
Lantronix.

 

12.     Breach of Agreement. If Executive breaches any provision of this
Agreement, to the maximum extent permitted by applicable law, Lantronix shall be
relieved of all liability and obligations to make any further payments under
this Agreement. If either party brings a claim for breach of the terms of this
Agreement, the prevailing party shall be entitled to its reasonable attorneys’
fees and expenses incurred in prosecuting or defending such an action.

 

13.     Mutual Arbitration Agreement. Lantronix and Executive agree that any
dispute or controversy arising out of, relating to, or in connection with this
Agreement shall be exclusively settled by final and binding arbitration in
Orange County, California before a single arbitrator appointed by the Judicial
Arbitration Mediation Service (“JAMS”) and shall be conducted in accordance with
JAMS Streamlined Arbitration Rules & Procedures. The arbitrator may grant any
and all injunctions or other relief in such dispute or controversy. The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator's decision in any court
having jurisdiction thereof. The prevailing party in any arbitration or action
to enforce or interpret this Agreement shall be entitled to an award to recover
any and all attorneys' fees, costs and expenses. Neither party shall disclose
the existence of any dispute or the terms of any arbitration decision to any
third party, other than legal counsel, accountants, and financial advisors or as
required by applicable law.

  

EXECUTIVE UNDERSTANDS AND ACKNOWLEDGES THAT THIS PARAGRAPH 13 CONSTITUTES AN
EXPRESS WAIVER OF ANY RIGHT TO A TRIAL IN COURT (INCLUDING, WITHOUT LIMITATION,
A JURY TRIAL).

 

 



 5 

 

 

14.     Miscellaneous Provisions.

 

(A)       This Agreement and the Consulting Agreement contain the complete,
entire understanding of the parties. This Agreement supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof; provided, however, that (i) Executive's surviving
obligations under the Confidentiality Agreement and the Consulting Agreement;
and (ii) Executive’s rights under the Inducement Awards and any award agreements
pursuant to the Equity Plans, remain in full force and effect in accordance with
their terms and shall remain unaffected by virtue of this Agreement. This
Agreement may be amended or modified only by an agreement in writing. If any
provision of this Agreement is determined to be invalid or otherwise
unenforceable, then that invalidity or unenforceability shall not affect any
other provision of this Agreement, which shall continue and remain in full force
and effect.

 

(B)       All of the terms and provisions of this Agreement shall be binding
upon each of the parties hereto and shall inure to the benefit of the parties
hereto, their heirs, executors, administrators, personal representatives,
successors and permitted assigns. Executive may not assign this Agreement or any
right or obligation hereunder without the express and prior written consent of
Lantronix.

 

(C)       The parties agree that this Agreement shall be construed, enforced and
governed by the laws of the State of California, excluding its conflict of laws
rules.

 

(D)       Each of the parties hereto shall execute any and all other documents
or instruments necessary or mutually desirable in order to carry out the
provisions of this Agreement in good faith.

 

(E)       No provision of this Agreement shall be interpreted for or against any
party hereto because any such party or any such party's legal counsel drafted
such provision. This Agreement shall be deemed to have been duly drafted and
reviewed and review by each of the parties hereof.

 

(F)       This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. This Agreement may be executed by delivery of original
signature via facsimile or electronic transmission.

 

(G)       Each of the parties hereof has been adequately represented by legal
counsel or has had adequate opportunity to consult with legal counsel and has
affirmatively chosen to waive the right to do so. Neither party may raise any
claim or defense in any interpretation of this Agreement or otherwise that
asserts that: (i) such party was not adequately involved in the drafting and
review of this Agreement; (ii) such party was not adequately represented by
legal counsel; (iii) such party did not fully understand each of the terms and
conditions of this Agreement; or (iv) such party did not intend to be legally
bound by each and every provision hereof.

 

 

 

 



 6 

 

 

15.    Acknowledgment of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES
THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE
BEFORE SIGNING THIS AGREEMENT. EXECUTIVE FURTHER ACKNOWLEDGES THAT BY SIGNING
THIS AGREEMENT EXECUTIVE IS GIVING UP AND WAIVING IMPORTANT LEGAL RIGHTS.

 

IN WITNESS WHEREOF the parties have hereby executed this Agreement as of the
date written below.

 

 

EXECUTIVE

 

By: /s/ Kevin Yoder                                         Date:
1-16-20                            Kevin Yoder                          
LANTRONIX, INC.                 By: /s/ David
Goren                                        Date:
1-16-20                           David Goren         Vice President HR      

 

 

 

 

 

 



 7 

